PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,828,306
Issue Date: November 10, 2020
Application No. 16/397,562
Filed: April 29, 2019
For: METHOTREXATE FOR PROLIFERATIVE VITREORETINOPATHY
:
:
:	NOTICE
:
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed April 23, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows a deficiency fee in the amount of $500.00 was submitted on November 6, 2020. However, the deficiency was insufficient to satisfy the request made on November 6, 2020, and was dismissed in a decision mailed March 23, 2021. A renewed request was submitted on April 23, 2021, and authorization was given to charge the petitioner’s deposit account for the correct deficiency amount owed in the amount of $700.00. Therefore, the fee in the amount of $500.00 is unnecessary, and has been credited back to the petitioner’s deposit account. 

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions